Citation Nr: 1100280	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-37 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
stroke.

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected cervical spine disorder.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2004 to August 2007.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  In a May 2008 
rating decision, the RO, inter alia, denied service connection 
for residuals of heat stroke.  In a January 2010 rating decision, 
the RO, inter alia, continued the 10-percent disability rating 
for the Veteran's service-connected cervical spine disorder.

As support for his claims, the Veteran provided testimony before 
the undersigned Veterans Law Judge at a videoconference hearing 
in October 2010.  The hearing transcript has been associated with 
the claims file and has been reviewed.

In an April 2010 rating decision, the RO denied service 
connection for a thyroid condition, entitlement to a TDIU, and a 
temporary 100-percent for surgery to the service-connected 
cervical spine disc disease.  The Veteran has not perfected an 
appeal of these issues by filing a notice of disagreement (NOD) 
and substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  

However, the Board nevertheless deems the issue of TDIU to be 
under consideration, as the Veteran raised this issue again 
during the aforementioned October 2010 videoconference hearing.  
In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) recently held that a request for a TDIU, whether 
expressly raised by a Veteran or reasonably raised by the record, 
is not a separate "claim" for benefits, but rather, can be part 
of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, 
the Board finds that additional development of the evidence is 
required.

Initially, with regard to the Veteran's alleged residuals of heat 
stroke, he testified in October 2010 that, when he visited the VA 
medical center (VAMC) in October 2010, VA physicians informed him 
that he may have Addison's disease, which they believed to be 
related to the heat injuries he sustained during service.  See 
October 2010 videoconference hearing transcript.  With regard to 
the Veteran's service-connected cervical spine disorder, he has 
indicated that he also received treatment for the disability at 
the VAMC in Lexington, Kentucky.  See VA Form 9 dated in July 
2010.  However, none of these post-service treatment records have 
not been obtained and associated with the claims file.  In this 
regard, VA's duty to assist includes obtaining records of the 
Veteran's relevant VA medical treatment and from other agencies.  
38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is charged with constructive knowledge 
of evidence generated by VA).  Because any record of such 
diagnosis and treatment may be relevant to the Veteran's claims, 
the RO should attempt to obtain these records, and, if they no 
longer exist, must make this express declaration to confirm that 
further attempts to obtain them would be futile.  The Veteran 
also has to be apprised of this.

Further, a VA examination is needed to determine whether the 
Veteran currently suffers from any residuals of heat strokes from 
which he suffered during service.  In this regard, in disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In service, the Veteran's service treatment records show that he 
suffered from four separate heat illnesses or injuries, in July 
2004, July 2005, December 2005, and July 2006.  Following his 
initial heat illness in July 2004, he complained of coughing, 
congestion, headaches, dizziness, weakness, and muscle aches for 
three days.  The assessment was rule/out heat exhaustion.  In 
July 2005, he was on the 3-mile mark of a 4-mile run when he lost 
track of all events.  He completed the race and lost 
consciousness.  He woke up 30 minutes later and suffered from 
amnesia for 30 minutes.  In December 2005, the Veteran completed 
a 20-kilometer ruck march and subsequently took a nap, after 
which he woke up vomiting and had headaches, similar to a heat 
stroke.  He was in mild distress.  The examiner believed it to be 
mild dehydration from the march.  A few days later, he was 
hospitalized with complaints of exhaustion.  He was released with 
limitations on his work duties.  In March 2007, the Veteran 
underwent a neuropsychological evaluation for his heat stroke in 
July 2006.  At the time, he was also undergoing a medical 
evaluation board (MEB) as a result of his July 2006 heat stroke.  
Results of testing showed performance below expectations in 
several areas, including semantic fluency, verbal abstraction, 
and visual-motor coordination.  These findings were consistent 
with the Veteran's report of word-finding problems and possible 
motor symptoms.  However, his memory complaints were not 
consistent with the test results.  The examiner indicated that, 
while it was possible that these cognitive anomalies resulted 
from the Veteran's heat injuries, they were not consistent with 
impairment typically seen from heat strokes.  The findings 
indicated that the Veteran had sufficient cognitive capacity to 
perform the duties of his military occupational specialty (MOS) 
without restriction; however, his multiple heat injuries 
suggested that he was at increased risk for further heat injuries 
and at increased risk for neurological injury should he sustain 
another heat injury.  The examiner also stated that, should mood 
symptoms, such as anxiety, impair the Veteran's daily 
functioning; he should be referred for psychological and/or 
psychiatric intervention.  In April 2007, the Veteran underwent a 
physical evaluation board (PEB).  He was medically discharged 
from the military service as a result of his heat injuries.

After service, a VA examiner in December 2007 provided a 
diagnosis of heat stroke with rhabdomyolysis and recurring heat 
exhaustion, resolved.  However, since then, the Veteran has 
asserted that he continues to suffer from several residuals of 
his heat stroke, including memory loss; headaches; light-
headedness; vomiting; sweating profusely, regardless of the 
temperature or season; and possibly Addison's disease.  VA 
treatment records also show a diagnosis of anxiety disorder, 
which was mentioned in the Veteran's March 2007 in-service 
neuropsychological evaluation as a possible side effect of heat 
stroke.  The Veteran also has indicated that he has received 
treatment for residuals of heat stroke since his discharge from 
service.  See, e.g., NOD dated in June 2008, VA treatment record 
dated in July 2008, and October 2010 videoconference hearing 
transcript.  

In this regard, as a layperson, the Veteran is competent to 
report symptoms that he experiences and the treatment he has 
received.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the Board finds that there is competent 
and credible evidence of the Veteran's experiences of symptoms of 
residuals of heat stroke and the continuity of symptomatology 
since service.
  
Thus, in light of the foregoing, the Board finds that further 
development is needed in order to make a decision in this case, 
to include a medical examination and opinion to determine the 
nature and etiology of any residuals of heat stroke.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Further, an updated VA examination of the Veteran's cervical 
spine is needed to determine the current nature and severity of 
this service-connected disability.  The Veteran has alleged that 
it has worsened, and that he suffers from various symptoms, 
including chronic pain, being unable to touch his chin to his 
chest, numbness and pain in his right arm, and having to use a 
traction machine nightly in order to stretch his neck and pull 
apart the discs in the cervical spine.  See October 2010 
videoconference hearing transcript.  Thus, even though the 
Veteran was provided with a VA examination of his cervical spine 
in October 2009, he has alleged that his cervical spine has 
worsened in the last six months, and another VA examination is 
necessary to determine whether that is the case.  Id.  

In reference to the issue of TDIU, as previously noted, this 
issue was already denied in an April 2010 rating decision.  
However, during an October 2010 videoconference hearing, the 
Veteran again raised the claim.  In this respect, when evidence 
of unemployability is submitted during the course of an appeal of 
an increased rating claim, a claim for entitlement to a TDIU due 
to service-connected disabilities will be considered "part and 
parcel" of the claim for benefits for the underlying disability.  
In such cases, a request for a TDIU is not a separate "claim" for 
benefits, but, rather, is an attempt to obtain an appropriate 
disability rating, either as part of the initial adjudication of 
a claim or as part of a claim for increased compensation.  Rice, 
22 Vet. App. at 453-54.

In this case, the issue of a TDIU has been raised by the evidence 
of record.  Specifically, VA treatment records and the Veteran's 
October 2010 testimony show that he has been unemployed since 
March 2009, when he was fired from his job as a mail carrier at 
the post office.  He also has testified that he is unable to work 
due to the pain from his service-connected cervical spine 
disorder and the obsessive rituals he suffers due to his service-
connected obsessive compulsive disorder (OCD).  See October 2010 
videoconference hearing transcript.  Thus, this claim must be 
included in the adjudication of the Veteran's claim for a 
disability rating in excess of 10 percent for service-connected 
cervical spine disorder.  Therefore, the Board finds the evidence 
of record has reasonably raised the issue of entitlement to a 
TDIU as an element of the increased rating claim on appeal.  
Since entitlement to a TDIU is part of the Veteran's increased 
rating claim, the proper remedy here is for the Board to remand, 
rather than refer, the TDIU issue to the AOJ for proper 
development and adjudication.

The AOJ should send the Veteran a Veterans Claims Assistance Act 
of 2000 (VCAA) notice letter for his TDIU claim.  This letter 
should notify the Veteran of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with the 
case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That 
is, the Veteran should be provided notice that advises him of the 
disability rating and effective date elements of a claim, keeping 
in mind that a TDIU claim is a type of claim for a higher 
disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the 
Veteran of any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the TDIU claim on 
appeal, either on a schedular or extra-
schedular basis.  This notice must indicate 
what information or evidence the Veteran 
should provide, and of what information or 
evidence VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 3.159(b).  This letter should also 
comply with the Court case of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter should 
advise him concerning the elements of a 
disability rating and an effective date.  

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

The claims file should include documentation 
that VA has complied with VA's duties to 
notify and assist a claimant.
   
   3.  Obtain from the VAMC in Lexington, 
Kentucky, 
   records of any treatment for the Veteran's 
cervical spine 
   disorder.  Also obtain from the appropriate 
VAMC any 
   records concerning the Veteran's treatment of 
residuals of 
   heat stroke, including any blood tests and 
diagnosis of 
   Addison's disease.  Copies of the medical 
records (not 
   already in the claims folder) from all 
sources should be 
   requested.  All records obtained should be 
added to the 
   claims folder.  If requests for any treatment 
records are 
   unsuccessful, VA should inform the Veteran.
   
4.  Schedule for the Veteran a VA 
examination, by an appropriate specialist, to 
ascertain whether any current disorder(s) 
is/are related to the heat injuries he 
sustained during service.  The claims file 
must be made available for review of his 
pertinent medical and other history, 
particularly the records of any relevant 
treatment.   

The examination should include any necessary 
diagnostic testing or evaluation.  The 
examiner should indicate any and all 
disorders found, including any disorders 
related to the endocrine system Addison's 
disease; any neurological illnesses; or any 
psychiatric disorders, including anxiety 
disorder.  Based on a physical examination 
and comprehensive review of the claims file, 
the examiner is asked to indicate: 

(a) whether the Veteran currently has any 
neurological or psychiatric disorder, 
including anxiety disorder; any disorder that 
manifests in symptoms such as, but not 
limited to, memory loss; headaches; light-
headedness; vomiting; and/or sweating 
profusely, regardless of the temperature or 
season; or Addison's disease; 

(b) if so, whether it is at least as likely 
as not (50 percent or more probable) any such 
disorder the Veteran has is related to the 
heat injuries and illnesses he sustained 
during service.  

In formulating the opinion, the term "at 
least as likely as not" does not mean "within 
the realm of possibility." Rather, it means 
that the weight of the medical evidence both 
for and against the causation is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find 
against causation.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim.

5.  Also schedule the Veteran for a VA 
orthopedic/neurological examination, by an 
appropriate specialist, to determine the 
current severity of the service-connected 
cervical spine disorder.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history, 
including, in particular, the records of his 
recent treatment.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
examination must include range of motion 
findings.  The examiner is asked to identify 
and describe any current symptomatology, 
including any functional loss associated with 
the cervical spine disability due to more or 
less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of 
disuse, pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the spine, or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is no 
objective evidence of these symptoms, the 
examiner should so state.

Further, the examination report should 
include a discussion of whether the Veteran 
has incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  Note:  an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome (IVDS) requiring 
bed rest prescribed by a physician and 
treatment by a physician.

If there is evidence of any objective 
neurological abnormality associated with the 
Veteran's service-connected cervical spine 
disability, such as radiculopathy affecting 
the upper extremities, the examiner should 
identify this abnormality and comment on its 
severity.  Specifically, the examiner should 
discuss the severity of any associated 
radiculopathy which may be found and 
ascertain whether it more closely resembles a 
mild incomplete paralysis, a moderate 
incomplete paralysis, a moderately severe 
incomplete paralysis or a severe incomplete 
paralysis.  The examiner should also describe 
any other neurological manifestations which 
may be present.  

The examiner also should provide an opinion 
as to the effect that the service-connected 
cervical spine disorder has on the Veteran's 
current level of occupational impairment.  
The conclusions of the examiner should 
reflect review of the claims folder, and the 
discussion of pertinent evidence.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for an increased 
rating.  

6.  Readjudicate the claim for service 
connection for residuals of heat stroke and 
the claim for a disability rating in excess 
of 10 percent for a service-connected 
cervical spine disorder, and adjudicate the 
claim for entitlement to a TDIU, in light of 
the physical examinations provided to the 
Veteran and any additional medical evidence 
received, to specifically include whether the 
Veteran's claims for an increased rating and 
TDIU should be submitted to the Director, 
Compensation and Pension Service for 
extraschedular consideration.  
If the claims are not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC.  It must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  The Veteran should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


